 1

 2

 3

 4

 5

 6                     UNITED STATES DISTRICT COURT

 7                             DISTRICT OF NEVADA

 8
     UNITED STATES OF AMERICA,              3:18-cr-00034-HDM-WGC
 9

10                         Plaintiff,
                                            ORDER
11        v.

12
     CHRISTOPHER ALLEN TATOMER,
13

14                         Defendant.

15

16        On April 11, 2018, an indictment was issued charging Defendant

17   with Receipt of Child Pornography under 18 U.S.C. § 2252A(a)(2)

18   and (b).   (ECF No. 1).     On January 16, 2019, Defendant filed a

19   motion to suppress evidence.       (ECF No. 32).     The Government

20   responded, (ECF No. 37), and Defendant replied (ECF No. 38).    For

21   the reasons set forth below, the motion is denied.

22   I.   BACKGROUND

23        The Affidavit of FBI Task Force Officer Gregory Sawyer, which

24   was attached to the Application for Search Warrant, sets forth the

25   following relevant facts:

26                       DETAILS OF THE INVESTIGATION
          23. Pursuant to 18 U.S.C. § 2258A, Electronic Service
27        Providers are required to report incidents of child
28                                      1
 1   pornography to the National Center for Missing and
     Exploited Children (NCMEC) through the “CyberTipline.”
 2
     24. The National Center for Missing and Exploited
 3
     Children complies the information from the ESP then
 4   forwards the reported information to law enforcement
     operating in the area where the activity is believed to
 5   be occurring or originated from. This report is called
     a “CyberTip.”
 6
     25. On July 17, 2017, Skype submitted a report to the
 7   National Center for Missing and Exploited Children
 8   regarding child pornography images that had been
     uploaded to their service. Two child pornography images
 9   were uploaded to the Skype account screen name
     “mayorcock.” Skype identified the person using their
10   service by the IP address used to login to the account
     71.94.0.182.
11

12   26. An example of a child pornography file uploaded to
     the Skype service is as follows:
13
     a) File Name: 22c32a2f-1e8b-494c-a4d4-3b64866d07a8.jpg
14
     Description:   This is a picture file showing a
15   completely nude boy who appears to be approximately 13-
     16 years of age. The boy is in what appears to be a
16   bathroom, has his arms raised over his head, and has an
     erection.
17
     b) File Name: 9cced867d-1d14-45f9-903a-abf598e24057.png
18   Description:   This is a picture file showing a
19   completely nude young girl and adult male. The young
     girl is approximately 4-7 years of age and is laying
20   down on a blanket with her hands behind her head. The
     adult male is straddling the young girls’ chest and has
21   one hand on his penis while the young girl performs
     fellatio on him. The adult male has his other hand on
22   the young girls’ vagina.
23
     27. On or about March 2017 Sergeant Dennis Carry of the
24   Washoe County Sheriff’s Office engaged in undercover
     webchats   using  an   undisclosed  service   targeting
25   individuals exploiting children in the Northern Nevada
26   region.   One of those chats was with a person who
     identified himself as Chris Tatomer. During one of the
27   conversations the person identifying himself as Chris

28                              2
 1         Tatomer suggested moving the conversation over to Kik or
           Skype.   Both of those services are commonly used by
 2         offenders seeking child pornography.
 3         28.   THE SUBJECT OF THIS SEARCH WARRANT

 4               IP Address:               71.94.0.182
                 Skype Username:           mayorcock
 5
                 Subject:                  Chris Tatomer
 6               Service Address:          5736 Sidehill Drive, Sparks,
 7                                         Nevada
           29. On August 30, 2017, an Administrative Subpoena was
 8         served upon Charter Communications requesting subscriber
           information and IP logs for the IP address 71.94.0.182.
 9

10
           30. Charter         Communications  responded           to    the
11         Administrative      Subpoena and provided the           following
           information:
12
                 Account holder: James Tatomer
13               Service address: 5736 Sidehill Drive, Sparks,
                                  Nevada
14

15         31. A check of the Nevada Department of Motor Vehicles
           shows Chris Tatomer claims 5736 Sidehill Drive, Sparks,
16         Nevada as his address on his Nevada Drivers Licenses.

17   (ECF No. 32-1 at 14-16).
18         Based upon the information included in the Application for
19   Search Warrant, the Magistrate Judge issued a search warrant on
20   January 16, 2018.       (See ECF No. 32-1, 32-2).
21   II.   ANALYSIS
22         In his motion, Defendant first argues that, (1) the warrant
23   depended on a warrantless and illegal search by a state actor,
24   NCMEC, and (2) the search warrant affidavit was based upon stale
25   information      that   was   not    independently    corroborated    by     law
26   enforcement,     and    therefore,    fruits   of   the   warrant   should    be
27   suppressed. (ECF No. 32).       Each argument is discussed in turn.
28                                           3
 1         A.     IS NCMEC A STATE ACTOR, AND IF SO, DID IT PERFORM A
                  SEARCH WITHIN THE MEANING OF THE FOURTH AMENDMENT?
 2

 3         The Fourth Amendment provides that “[t]he right of the people

 4   to be secure in their persons, houses, papers, and effects, against

 5   unreasonable    searches       and    seizures    shall    not    be   violated.”

 6   U.S.CONST.AMEND.IV.           The    Fourth    Amendment’s     proscriptions     on

 7   searches and seizures are inapplicable to private action.”                   United

 8   States. v. Tosti, 733 F.3d 816, 821 (9th Cir. 2013) (citing United

 9   States v. Jacobsen, 466 U.S. 109, 113-14 (1984)).

10         The Defendant asserts that NCMEC is a state actor and cites

11   to the Tenth Circuit case, United States v. Ackerman, in support

12   of his position.          831 F.3d 1292, 1297 (10th Cir. 2016).                 The

13   defendant therefore contends that a warrant was required to conduct

14   the search.    The court finds and concludes that even if NCMEC were

15   considered to be a state actor, under the facts of this case it

16   did   not   perform   a    search     within    the    meaning    of   the   Fourth

17   Amendment.

18         In Ackerman, AOL identified one of four images attached to

19   the defendant’s emails as containing child pornography.                         AOL

20   forwarded the email and all four of the images to NCMEC, which

21   opened the email and all the attached images.                NCMEC then alerted

22   law   enforcement     about    the    presence    of   child     pornography,    as

23   required by statute. 1        The court held that NCMEC was acting as a

24
     1 18 U.S.C. § 2258A(a) mandates that Internet service providers
25   that obtain actual knowledge of any facts or circumstances evincing
     apparent child pornography violations must submit, as soon as
26   reasonably possible, reports to the CyberTipline. NCMEC is then
27   required to forward each report it receives to law enforcement
     agencies. See id. § 2258A(c).
28                                    4
 1
     government agent and expanded on the private search when it opened
 2
     the three unidentified attachments because these items could have
 3
     disclosed     information       that        was    “previously         unknown      to    the
 4
     government.”    831 F.3d at 1301-04, 1306.
 5
            “Once frustration of the original expectation of privacy
 6
     occurs, the Fourth Amendment does not prohibit governmental use of
 7
     the now-nonprivate information.”                  Tosti, 733 F.3d at 821 (citing
 8
     Jacobsen, 466 U.S. at 117).            Any “additional invasions of… privacy
 9
     by the government agent must be tested by the degree to which they
10
     exceed[] the scope of the private search.”                       Id. (quoting Jacobsen,
11
     466 U.S. at 115).
12
            In Tosti, the Ninth Circuit concluded that no search had
13
     occurred within the meaning of the Fourth Amendment, where the
14
     government    detectives’       searches          of       child    pornography      on   the
15
     defendant’s    computer       derived       from       a    private    party’s      original
16
     search.      Tosti,    733    F.3d     at    821.          The     court   held    that   the
17
     detectives’ warrantless viewing of the photographs did not trigger
18
     the Fourth Amendment because the private employee’s “prior viewing
19
     of   the   images     had    extinguished          [the      defendant’s]         reasonable
20
     expectation of privacy in them” and the detectives had viewed only
21
     the photographs that the private employee had already viewed.                             Id.
22
     at 821-822.
23
            In the case at bar, Skype, a private party, is the entity
24
     that   performed      the    search.         Skype         subsequently     reported      the
25
     uploading of child pornography to NCMEC, as is required by statute.
26
     There is no evidence that NCMEC, or Detective Sawyer, expanded on
27

28                                                5
 1
     the scope of the search that had already been conducted by Skype.
 2
     Detective Sawyer and NCMEC reviewed only the photographs that the
 3
     private   party,    Skype,   had   already   reviewed.   Therefore   as
 4
     distinguished from Ackerman and in line with the holding in Tosti,
 5
     the warrantless viewing of the images by NCMEC and Detective Sawyer
 6
     did not implicate the Fourth Amendment because the private entities
 7
     viewing of the images extinguished the defendant’s reasonable
 8
     expectation of privacy.      Therefore, the court does not, under the
 9
     facts of this case, decide whether NCMEC is a state actor because
10
     NCMEC did not exceed the scope of the private search. Accordingly,
11
     the court finds that neither NCMEC nor Detective Sawyer performed
12
     a search within the meaning of the Fourth Amendment.
13
          B.    WAS THE INFORMATION USED TO OBTAIN THE SEARCH WARRANT
14              STALE?

15        Defendant also argues that the information used to obtain the

16   search warrant was stale, as approximately six months had passed

17   from the time NCMEC received the CyberTip from Skype to the time

18   the search warrant was sought.           Defendant’s argument that the

19   information in the affidavit was stale is without merit.

20        An affidavit’s facts must demonstrate the probability that,

21   at the time the magistrate issues the warrant, the evidence that

22   law enforcement officers seek will be present in the location they

23   intend to search.    Durham v. United States, 403 F.2d 190, 194 (9th

24   Cir. 1968).   “Information underlying a warrant is not stale ‘if

25   there is sufficient basis to believe, based on a continuing pattern

26   or other good reasons, that the items to be seized are still on

27   the premises.’”     United States v. Schesso, 730 F.3d 1040, 1047

28                                        6
 1
     (9th Cir. 2013) (quoting United States v. Lacy, 119 F.3d 742, 745-
 2
     46 (9th Cir. 1997)).    “The mere lapse of substantial amounts of
 3
     time is not controlling in a question of staleness.” United States
 4
     v. Dozier, 844 F.2d 701, 707 (9th Cir. 1988).         Rather, courts
 5
     “evaluate staleness in light of the particular facts of the case
 6
     and the nature of the criminal activity and property sought.”
 7
     United States v. Pitts, 6 F.3d 1366, 1369 (9th Cir. 1993) (internal
 8
     quotation marks omitted) (quoting United States v. Greany, 929
 9
     F.2d 523, 525 (9th Cir. 1991)).
10
          In Schesso, law enforcement agents applied for a warrant to
11
     search the defendant’s residence approximately 20 months after law
12
     enforcement officers confirmed that a child pornography video was
13
     made available.   Id. at 1043.    In holding that the information was
14
     not stale, the court cited the affidavit’s statement that:
15
          [I]ndividuals who possess, distribute, or trade in child
16        pornography “rarely, if ever, dispose of sexually
          explicit images of children” because these images are
17        treated as “prized possessions.” In light of the “nature
          of the criminal activity and property sought” and the
18        reasonable inference that [defendant] fit the profile of
          a collector, the state court judge had ample reason to
19        believe that the eDonkey video or other digital child
20        pornography files would be present at [defendant’s]
          residence a mere 20 months after the eDonkey incident.
21        Id. at 745 (citation omitted); see also United States v.
          Allen, 625 F.3d 830, 842-43 (5th Cir. 2010) (holding
22        that an 18-month delay between when defendant sent child
          pornography images through a peer-to-peer networking
23        site and issuance of a search warrant did not render the
24        information stale); United States v. Morales-Aldahondo,
          524 F.3d 115, 117-19 (1st Cir. 2008) (concluding that
25        the passage of over three years since the acquisition of
          information that defendant’s brother, who shared
26        defendant’s residence, had purchased access to various
          child pornography websites, did not render that
27        information stale.).
28                                      7
 1
     730 F.3d at 1047.    In Lacy, based on an affidavit similar to that
 2
     of the one in Schesso, the Court found that a search performed ten
 3
     months after the images were downloaded was not stale.         Lacy, 119
 4
     F.3d at 746.
 5
          Here, Detective Sawyer’s affidavit also contained statements
 6
     about the characteristics of people who distribute, receive, or
 7
     possess   images    of    child   pornography,   including   that   these
 8
     individuals collect images that “are often maintained for several
 9
     years and may be kept close by, usually at the individual’s
10
     residence, to enable the collector to view the collection, which
11
     is valued highly.”       (ECF No. 32-1 at 13).   Further, the time lapse
12
     here was substantially less than in Lacy, 119 F.3d at 746 (10
13
     months) or Schesso, 730 F.3d at 1047 (20 months).
14
          Therefore, the court finds that the information used to obtain
15
     the search warrant was not stale and the Magistrate Judge had a
16
     substantial basis for determining that there was probable cause to
17
     issue the search warrant.
18
     III. CONCLUSION
19
          For the foregoing reasons, the Motion to Suppress Evidence
20
     (ECF No. 32) is DENIED.
21
          IT IS SO ORDERED.
22
          DATED: This 9th day of April, 2019.
23

24

25                                            HOWARD D. MCKIBBEN
                                              UNITED STATES DISTRICT JUDGE
26

27

28                                        8
